NUMBER 13-14-00584-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

JOHNNY PARTAIN,                                                            Appellant,

                                           v.

ESTATE OF JAMES H. MAPLES,                                                 Appellee.


               On Appeal from the County Court at Law No. 5
                        of Hidalgo County, Texas


                                      ORDER
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam
      Appellant, Johnny Partain, proceeding pro se, has appealed an order of the county

court dismissing his request for a temporary injunction in a forcible detainer action. It

appears that appellant attempted to intervene in a forcible detainer action appellee

brought against Dora Martinez in a justice-of-the-peace court. Appellant alleged that he

was the real owner of the property in question and that Martinez was his tenant.
      Martinez defaulted, but appellant attempted to appeal to the county court and

moved for a temporary injunction.       The trial court dismissed appellant’s motion.

Appellant has now filed an “Emergency Motion for Temporary Restraining Order to

Protect the Status Quo.”      Appellant’s motion is in substance a request to stay

proceedings in the trial court during the pendency of the appeal. See Surgitek, Bristol-

Myers Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999) (observing that “we look to the

substance of a motion to determine the relief sought, not merely to its title”).    We

requested that appellee file a response to appellant’s motion and granted appellee an

extension of time in which to do so, but no response has been filed to date.

      The Court, having examined and fully considered the motion for stay, including all

of the documents appellant attached to the motion, is of the opinion that appellant has

not shown that a stay is necessary to preserve his rights pending disposition of this

appeal.   See TEX. R. APP. P. 29.3.     Accordingly, the motion for emergency stay is

DENIED.

      IT IS SO ORDERED.




                                         PER CURIAM

Delivered and filed the
19th day of November, 2014.




                                            2